 Case 2:19-cr-00537-DRH-SIL Document 1 Filed 11/14/19 Page 1 of 6 PageID #: 9

                                        F IL E D                     R~C.~IVED
                                      IN CLERK'S OFFICE             IN Clf=RK S OFFICE
                                U.S. O!S TR!CT COURT E.D.N.Y. U.S. DISTR1CT COURT E.D.N.Y.

EAG:MKC
F.#2019R01502
                                *     NOV l4 2019        **         NOV 14 ~01~        *~
UNITED STATES DISTRICT         c8t'JftrSLAND OF-'FICE         LONG ISLAND OFFICE
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               INDICTMENT

       - against -                                     cGo.R             1 ~ ~ 37
                                                       (T. 18, U.S.C., §§ 9(a)(l) ,
ANDREW FREY,                                            1201(d), 1591(b)(l), 1594(a), 1594(d)
                        Defendant.                      and 3551 et seq.; T. 21, U.S.C.,
                                                        § 853(p); T. 28, U.S.C., § 246l(c))
---------------------------X                                               HURLEY,Jo
THE GRAND JURY CHARGES:
                                                                                  LOCKE, M.J.
                                      COUNT ONE
                         (Attempted Sex Trafficking - Jane Doe# 1)

               1.    In or about October 2018, within the Eastern District of New York, the

defendant ANDREW FREY did knowingly and intentionally attempt to entice, transport,

obtain, patronize and solicit by any means a person, to wit: Jane Doe #1, an individual whose

identity is known to the Grand Jury, in and affecting interstate commerce, knowing that

force, threats of force, fraud and coercion and a combination thereof would be used to cause

Jane Doe #1 to engage in one or more commercial sex acts, contrary to Title 18, United

States Code, Section 1591(a)(l).

              (Title 18, United States Code, Sections 1594(a), 159l(b)(l) and 3551 et seq.)

                                     COUNT TWO
                          (Attempted Kidnapping - Jane Doe # 1)

              2.     In or about October 2018, within the Eastern District of New York, the

defendant ANDREW FREY did knowingly, intentionally and unlawfully attempt to seize,

confine, inveigle, kidnap, abduct and carry away and hold, for ransom and reward and


                                                                                               -
 Case 2:19-cr-00537-DRH-SIL Document 1 Filed 11/14/19 Page 2 of 6 PageID #: 10

                                                                                               2

otherwise, a person, to wit: Jane Doe # 1, and use one or more me~s, facilities and

instrumentalities of interstate and foreign commerce, in committing and in furtherance of the

commission of the offense, contrary to Title 18, United States Code, Section 1201(a)(l).

              (Title 18, United States Code, Sections 120l(d) and 3551 et seq.)

                                     COUNT THREE
                         (Attempted Sex Trafficking - Jane Doe #2)

              3.     In or about July 2019, within the Eastern District of New York, the

defendant ANDREW FREY did knowingly and intentionally attempt to entice, transport,

obtain, patronize and solicit by any means a person, to wit: Jane Doe #2, an individual whose

identity is known to the Grand Jury, in and affecting interstate commerce, knowing that

force, threats of force, fraud and coercion and a combination thereof would be used to cause

Jane Doe #1 to engage in one or more commercial sex acts, contrary to Title 18, United

States Code, Section 1591(a)(l).

              (Title 18, United States Code, Sections 1594(a), 1591(b)(l) and 3551 et seq.)

                                      COUNTFOUR
                           (Attempted Kidnapping-Jane Doe #2)

              4.     In or about July 2019, within the Eastern District of New York, the

defendant ANDREW FREY did knowingly, intentionally and unlawfully attempt to seize,

confine, inveigle, kidnap, abduct and carry away and hold, for ransom and reward and

otherwise, a person, to wit: Jane Doe #2, and use one or more means, facilities and

instrumentalities of interstate and foreign commerce, in committing and in furtherance of the

commission of the offense, contrary to Title 18, United States Code, Section 1201(a)(l).

              (Title 18, United States Code, Sections 120l(d) and 3551 et seq.)
 Case 2:19-cr-00537-DRH-SIL Document 1 Filed 11/14/19 Page 3 of 6 PageID #: 11

                                                                                                   3

     CRIMINAL FORFEITURE ALLEGATION AS TO COUNTS ONE AND THREE

               5.      The United States hereby gives notice to the defendant that, upon his

conviction of either of the offenses charged in Counts One and Three, the government will

seek forfeiture in accordance with Title 18, United States Code, Section 1594(d), of (a) any

property, real or personal, that was involved in, used, or intended to be used to commit or to

facilitate the commission of such offenses, and any property traceable to such property; and

(b) any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly as a result of such offenses, or any property traceable to such property.

               6.      If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 1594(d); Title 21, United States Code,

Section 853(p))
 Case 2:19-cr-00537-DRH-SIL Document 1 Filed 11/14/19 Page 4 of 6 PageID #: 12

                                                                                                   4

      CRIMINAL FORFEITURE ALLEGATION AS TO COUNTS TWO AND FOUR

               7.     The United States hereby gives notice to the defendant that, upon his

conviction of either of the offenses charged in Counts Two and Four, the government will

seek forfeiture in accordance with Title 18, United States Code, Section 98l(a)(l)(C) and

Title 28, United States Code, Section 2461 (c), which require any person convicted of such

offenses to forfeit any property, real or personal, constituting, or derived from, proceeds

obtained directly or indirectly as a result of such offenses.

               8.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a) cannot be located upon the exercise of due diligence;

                      (b) has been transferred or sold to, or deposited with, a third party;

                      (c) has been placed beyond the jurisdiction of the court;

                      (d) has been substantially diminished in value; or

                      (e) has been commingled with other property which cannot be divided

without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
 Case 2:19-cr-00537-DRH-SIL Document 1 Filed 11/14/19 Page 5 of 6 PageID #: 13

                                                                                               5

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(l)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 246l(c))

                                                                 A TRUE BILL



                                                                 FOREPERSO



RICHARDP.DONOGHUE
UNITED STATES ATTORNEY
EASTERN DIST CT OF NEW YORK
                  Case 2:19-cr-00537-DRH-SIL Document 1 Filed 11/14/19 Page 6 of 6 PageID #: 14

F.#: 2019R01502
FORMDBD-34              No.
JUN. 85


                               UNITED STATES DISTRICT COURT
                                             EASTERN District of NEW YORK

                                                 CRIMINAL DIVISION

                                      THE UNITED STATES OF AMERICA
                                                              vs.

                                                     ANDREW FREY,

                                                                                       Defendant.


                                                  INDICTMENT
                         (T. 18, U.S.C., §§ 981(a)(l)(C), 120l(d), 1591(b)(l), 1594(a), 1594(d)
                          and 3551 et seq.; T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 246l(c)))

                              A true bill.

                                                                                         Foreperson


                        Filed in open court this _________________ day,

                        of ____________ A.D. 20 ____ _

                                                                                              Clerk



                        Bail,$ __________ _


                                  Monica K.. Castro, Assistant U.S. Attorney (631) 715-7894
